Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 28 July 2022 has been entered. Claims 1-19 are pending, of which claims 2, 5-10 and 13-19 are withdrawn. Additionally, claims 1 and 11 each have an incorrect status identifier – these claims are not withdrawn and are being examined. See the statement on page 5 of the Restriction Requirement mailed 31 May 2022 explaining that, “Claims 1 and 11 will additionally be examined” regardless of which of Groups A-F is elected. The examiner respectfully requests the Applicant update the status identifier of claims 1 and 11. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Groups I and B in the reply filed on 28 July 22 is acknowledged.  The traversal is on the ground(s) that the claims do allegedly do share a common special technical feature. This is not found persuasive for multiple reasons. First, the Applicant asserts that the amended claims require the clearance to always take a positive value. However, in regards to claim 1, the claim is interpreted as requiring that the clearance value is always positive during the “shearing method”, but not at other times outside the shearing method. Thus, contrary to the Applicant’s arguments in regards to the JP 7-51919 reference, a clearance value disclosed by the prior art can be zero or negative at instances outside of the claimed steps of the shearing method and the prior art still anticipate or render obvious claim 1. Still further, the JP 7-51919 reference in the embodiment of Figs. 1-4 discloses a positive clearance value when the lower blade is at position “SP” (see the annotated Fig. below; see also Fig. 4, which also shows a positive clearance even when lower blade 3 returns to starting position “SP” and shears the burr ‘B’). Thus, the Applicant’s arguments are not persuasive in regards to the embodiment of Figs. 1-4 of the JP 7-51919 reference because this reference teaches the features at issue. That is, the JP 7-51919 reference in the embodiment of Figs. 1-4 establishes that there is no unity of invention in the present claims. Finally, the Applicant’s arguments are further not persuasive in view of US Pat. No. 3,183,756 to Dehn, which as explained below anticipates or renders obvious each of claims 1, 3-4, and 11-12, such that the claims do not include any special technical feature.

    PNG
    media_image1.png
    1166
    1000
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because as failing to comply with 37 CFR 1.84(q) because various reference characters are underlined (see, e.g., reference character “1” in Fig. 1) despite not indicating the surface or cross section on which they are placed. The underline for each such reference character should be replaced with a lead line, including an arrow at its tip if necessary.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at the penultimate line recites, “the clearance takes always positive value”. This recitation should read – the clearance always takes a positive value –.  
Claim 3 at the paragraph beginning ‘moving the upper blade’ recites, “a fractured surface is created in the workpiece”. This recitation should read – the fractured surface is created on the workpiece – because the same fractured surface is previously introduced in claim 1 as is described in claim 1 as “on” the workpiece rather than “in” the workpiece.
Claim 11 at the third line recites, “an approaching/separating direction”, then the claim later recites “the approaching/separating direction” and “the approaching direction”. These recitations should read – an approaching and separating direction – and – the approaching and separating direction –, respectively. That is, the slash should be avoided because an alternative interpretation of a slash is ‘or’, whereas the Applicant intends the direction be both the approaching and separating direction (see the clearance being ‘orthogonal to the approaching/separating direction’, which indicates a single approaching and separating direction). Claim 12 should likewise be amended to refer to – the approaching and separating direction –.
Claim 11 at the final line recites, “wherein the clearance takes always positive value”. This recitation should read – wherein the clearance always takes a positive value –. Note, however, that this recommendation merely corrects grammatical issues, and does not resolve issues raised under 35 USC 112 as discussed below. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites, “where the clearance takes always a positive value”. To the extent that this recitation is interpreted as prohibiting the shearing machine from ever having a negative clearance value (see the discussion of the rejection of claim 11 under 35 USC 112(b) below for a more detailed discussion of this issue), this recitation introduces new matter. The present specification discloses a shearing machine that can be used in an operation where the clearance value is positive. However, the present specification does not disclose that the shearing machine is incapable of a configuration where the clearance is a negative value. The disclosure of a method where the clearance value is always positive does not necessarily mean that the machine itself can never have a negative clearance value. Consider, as one example, the embodiment of Fig. 1. There is no disclosure in the present application as originally filed that prohibits the actuator “5a” from moving the die “2” until the clearance is a negative value, nor is there any disclosure that the combination of the actuator “5a” and the die “2” are incapable of being moved horizontally as a unit to a position where the clearance value is negative, nor is there any disclose that the punch “3” is immovable in a horizontal direction so that the clearance becomes negative. Instead, the present specification merely describes one example of a use of the machine where the clearance is a positive value. Therefore, the present application as originally filed fails to disclose that shearing machine is structured to prohibit negative clearance value, and as such claim 11 introduces new matter.
Claims 11/12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 at the final line recites, “wherein the clearance takes always a positive value”. This recitation is indefinite in view of the present specification. First, claim 11 is directed to a shearing machine, rather than a shearing method as is the case with regards to claim 1. It is unclear whether the recitation of “wherein the clearance takes always a positive value” requires that the machine is usable during some operation in which the clearance takes always a positive value, or whether the machine is configured to only allow positive values of the clearance. The former interpretation would also allow the machine to have negative clearance values at certain times or when adjusted in a certain manner, so long as there is at least some operation of the machine where the clearance value is always positive. The latter interpretation, however, would never permit the clearance to be a negative value. The shearing machine as disclosed in the present specification is not disclosed in sufficient detail to determine which interpretation is intended. Instead, the present specification discloses a method where during contact of the workpiece with the upper and lower blades, the clearance is a positive value that increases during the course of the shearing operation. The disclosure of a method where the clearance value is always positive does not mean that the machine itself can never have a negative clearance value. Indeed, the shearing machine is not described in the present application as structurally limiting the clearance to only positive values. Consider as a first example Fig. 1 of the present drawings. It is unclear whether the actuator “5a” could be actuated to a sufficient degree to cause the clearance to become a negative value, or whether the combination of the actuator “5a” and the die “2” as a unit are movable with respect to the punch “3” so that the clearance has a negative value – the specification is completely silent on each of these aspects. Consider as a second example Fig. 6 of the present drawings. In this figure, the ‘solid’ position of the punch “3” results in a negative clearance value. However, it is potentially the case that the Applicant intends claim 11 to read only embodiments excluding the embodiment of Fig. 6, so this figure does not clarify with certainty which interpretation is intended. Therefore, claim 11 is indefinite because it is unclear whether the machine must be incapable of having a negative clearance value, or whether the machine must merely be capable of a shearing operation during which the clearance always takes a positive value even if the machine is also capable of having a negative clearance value. The examiner suggests amending the recitation “wherein the clearance takes always a positive value” to clarify the intended interpretation. For example, the Applicant could recite one of – wherein the shearing machine is configured to perform a shearing operation in which the clearance always takes a positive value – (which would permit the shearing machine to have a negative clearance value), or – wherein the shearing machine is configured such that the clearance is limited to positive values –. Note that these suggestions are intended only to resolve indefiniteness issues, and the examiner does not assert that these suggestions comply with 35 USC 112(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,183,756 to Dehn.
Regarding claim 11, Dehn discloses a shearing machine (see Fig. 3 and col. 1, lines 11-14) comprising: 
a lower blade 17; 
an upper blade 21 movable in an approaching/separating direction relative to the lower blade 17 (see Fig. 3 and col. 2, lines 30-45), the upper blade 21 facing the lower blade 17 with a clearance in a direction orthogonal to the approaching/separating direction (see Fig. 3; see also col. 4, lines 2-7); and 
a clearance adjuster (the clearance adjuster including the crank 60 and associated structures described at col. 4, lines 13-42 that cause the guides 24 and 25 to pivot to adjust the clearance angle) configured to increase the clearance depending on a movement distance of the upper blade 21 in the approaching direction (since the clearance adjuster changes the clearance angle, and since the clearance adjuster as shown in Fig. 3 sets the clearance angle to a value where the clearance increases as the upper blade 21 is lowered, the clearance adjuster ‘configured to increase the clearance depending on a movement distance of the upper blade in the approaching direction’ because, as a result of the clearance angle, the clearance measured in the direction orthogonal increases as the upper blade 21 lowers, with the lowering being the ‘movement distance of the upper blade in the approaching direction’), wherein the clearance takes always positive value (see Fig. 3, showing a positive initial clearance and an angle of the upper blade 21 that results in an increasing clearance as the upper blade 21 is lowered, such that the clearance is always positive).
Regarding claim 12, Dehn discloses that the lower blade 17 is movable in the direction orthogonal to the approaching/separating direction relative to the upper blade 21 (see Fig. 3, where, considering the upper blade 21 as the frame of reference as is required due to the recitation of ‘relative to the upper blade’, the lower blade 17 is further and further to the right of the upper blade 21 as the upper blade 21 lowers; thus, the language ‘relative to the upper blade’ allows this limitation to be satisfied even if the position of the lower blade is fixed relative to another frame of reference), and the clearance adjuster is configured to move the lower blade 17 away from the upper blade 21 depending on the relative movement distance of the upper blade 21 and the lower blade 17 in the approaching direction (this feature is met because the clearance adjuster adjusts the clearance angle – the clearance angle sets the rate at which the horizontal distance between the blades 17 and 21 grows as the upper blade 21 is lowered).
discloses that the lower blade 17 is movable relative to the upper blade 21 in the surface direction of the workpiece, and in increasing the clearance, the lower blade 17 and the upper blade 21 are relatively moved away from each other depending on the relative movement distance between the upper blade 21 and the lower blade 17 in the thickness direction of the workpiece (see Fig. 3, where the clearance angle of the upper blade 21 satisfies this requirement – the further lower the upper blade 21 is moved, the greater the clearance in the horizontal direction between the blades 17 and 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,183,756 to Dehn.
Regarding claim 1, Dehn discloses a shearing method for applying a shear force on a plate-shaped workpiece in a thickness direction to cut the workpiece (see Fig. 3 and also col. 1, lines 11-14), the method comprising: 
starting application of the shear force on the workpiece with a clearance between action points in a surface direction orthogonal to the thickness direction of the workpiece (the action points being an upper left corner of the lower blade 17 and a lower right corner of the blade 21 relative to Fig. 3, the clearance being a left-right spacing measured horizontally along the plane of the page relative to Fig. 3 between the action points of the blades 17 and 21 – the surface direction is a lower surface direction of the plate supported on the table 16); 
applying the shear force after starting applying the shear force until a fractured surface is created on the workpiece (the shear force is continued to be applied until a fractured surface is created because the shearing of the metal plate disclosed at col. 1, lines 11-14 includes creating a fractured surface); and 
increasing the clearance depending on a deformation of the workpiece in the thickness direction after starting applying the shear force until the fractured surface is created on the workpiece (see Fig. 3, noting that the clearance angle is set so that the clearance between the action points of the blades 17 and 21 increases as the upper blade 21 is lowered to effectuate the shearing operation; note also that the deformation of the workpiece increases as the upper blade 21 is lowered since the lowering of the upper blade 21 is the action that causes the deformation of the workpiece, with the result being that the clearance is increased ‘depending on a deformation of the workpiece’ because the lowering of the upper blade 21 both increases clearance and deforms the workpiece; this interpretation is consistent with the present disclosure, where the clearance increases and the workpiece is deformed both due to lowering of the upper blade, rather than, e.g., some sensor that detects deformation of the workpiece and adjusts clearance based on the sensed deformation of the workpiece), 
wherein the clearance takes always positive value (see Fig. 3, showing a positive clearance that increases as the upper blade 21 is lowered). 
Regarding claim 3, Dehn discloses that the method is performed using a single shearing machine (see Fig. 3) comprising a lower blade 17 configured to be in contact with a lower side of the workpiece (see the position of the lower blade 17 in Fig. 3 being aligned with the upper surface of the workpiece-supporting table 16) and an upper blade 21 movable in the thickness direction of the workpiece relative to the lower blade 17 (see Fig. 3 and col. 2, lines 30-45), and the method further comprises: bringing the lower blade 17 into contact with the lower side of the workpiece (see the alignment of the lower blade 17 with the upper surface of the table 16; see also col. 2, lines 50-55); moving the upper blade 21 in the thickness direction until the upper blade 21 is in contact with an upper side of the workpiece (see Fig. 3 and col. 2, lines 30-45) while retaining the clearance with respect to the lower blade 17 in the surface direction of the workpiece (the clearance is ‘retained’ because there continues to be a positive clearance value due to the clearance angle of the upper blade 21 as can be seen in Fig. 3; note that the broadest reasonable interpretation of the clearance being ‘retained’ includes the clearance being maintained at a positive value, such that the clearance would not be ‘retained’ if the clearance dropped to zero or a negative value, such that this recitation is not limited to an interpretation where ‘retained’ requires the clearance to be a constant value; this interpretation is supported by the Applicant’s use of “the clearance” in claim 1, where “the clearance” is described as increasing, such that “the clearance” need not refer to a single, constant clearance value); moving the upper blade 21 in contact with the upper side of the workpiece further in the thickness direction of the workpiece until a fractured surface is created in the workpiece (see col. 1, lines 11-14 and col. 2, lines 30-45 – a fractured surface is created during the shearing operation); and increasing the clearance depending on a relative movement distance of the upper blade 21 and the lower blade 17 in the thickness direction of the workpiece (due to the clearance angle of the upper blade 21 shown in Fig. 3, the clearance increases as the upper blade 21 is lowered, with the lowering being the ‘relative movement distance of the upper blade and the lower blade in the thickness direction’) after the upper blade 21 is in contact with the upper side of the workpiece until the fractured surface is created (the clearance is increased throughout the movement of the upper blade 21, which includes times ‘after the upper blade is in contact with the upper side of the workpiece until the fractured surface is created’; this limitation merely requires that the clearance increases during the recited movement period, and does not require that the clearance fails to increase outside of the recited movement period).
Regarding claim 4, Dehn discloses that the lower blade 17 is movable relative to the upper blade 21 in the surface direction of the workpiece (see Fig. 3, where, considering the upper blade 21 as the frame of reference as is required due to the recitation of ‘relative to the upper blade’, the lower blade 17 is further and further to the right of the upper blade 21 as the upper blade 21 lowers; thus, the language ‘relative to the upper blade’ allows this limitation to be satisfied even if the position of the lower blade is fixed relative to another frame of reference), and in increasing the clearance, the lower blade 17 and the upper blade 21 are relatively moved away from each other depending on the relative movement distance between the upper blade 21 and the lower blade 17 in the thickness direction of the workpiece (see Fig. 3, where the clearance angle of the upper blade 21 satisfies this requirement – the further lower the upper blade 21 is moved, the greater the clearance in the horizontal direction between the blades 17 and 21).
Dehn is silent regarding the exact magnitude of the ratio of the clearance to the thickness of the plate-shaped workpiece, and thus Dehn fails to explicitly disclose that the positive value taken by the clearance is “from 5% to 20% of a thickness of the plate-shaped workpiece” as required by claim 1.
However, Dehn establishes that the magnitude of the clearance is a result effective variable. In particular, Dehn explains that the magnitude of the clearance depends on “the particular material to be cut on any given occasion” (see col. 1, lines 25-29), and that the magnitude of the clearance should be “changed to provide the optimum blade position for shearing material of a given thickness” (see col. 4, lines 51-56). Thus, because Dehn teaches optimizing cutting by selecting some clearance to workpiece thickness ratio, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a clearance value from 5% to 20% of the thickness of the plate-shaped workpiece because discovering an optimum clearance value to workpiece thickness ratio would have been a mere design consideration based on optimizing the shearing operation. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s) because Dehn teaches a structure that allows for adjusting the clearance value and also because Dehn provides a motivation to determine an optimum clearance value for a particular workpiece thickness. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724